Citation Nr: 0835756	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection right ear hearing loss.


REPRESENTATION

Appellant represented by:       Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1956, with additional service in the Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Lincoln, Nebraska Regional Office 
(RO).


FINDING OF FACT

There is no medical evidence of hearing loss in the veteran's 
right ear, as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this discussion, the Board notes that the 
veteran's service medical records appear to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Under such circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind. It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In correspondence dated in March 2007, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R.§  3.159(b) (2007), to 
include as interpreted by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and the veteran as indicated that 
does not have any additional evidence to submit.  See 
veteran's response, dated March 5, 2007.  Consequently, the 
Board finds the duties to notify and assist have been met. 

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service. See 38 C.F.R. §§ 3.307, 3.309 (2007).

The first element of service connection is a showing by 
competent medical evidence of a current disability.  Impaired 
hearing will be considered to be a disability under 38 C.F.R. 
§3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The medical evidence of record fails to demonstrate hearing 
loss, as defined above, in the right ear.  The January 2007 
audiological examination determined that the veteran's 
auditory thresholds of decibel loss (dB) at 500 Hertz to 4000 
Hz are 35, 25, 20, 25, and 30 dB.  Furthermore, the right 
ear's percentage of speech discrimination was determined to 
be at 96%.  See Audiogram examination by Dr. Craig A. Foss, 
dated January 8, 2007.

The Board again notes its heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule, as the veteran's service medical 
records are unavailable.  The bottom here is that the 
evidence does not indicate that the veteran suffers from 
right ear hearing loss as defined by VA regulation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  As such the 
preponderance of the evidence is against this claim of 
entitlement to service connection for right ear hearing loss, 
and it must be denied.  




ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


